Citation Nr: 1613816	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-12 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than adjustment disorder, to include posttraumatic stress disorder (PTSD).

(The issues of whether new and material evidence has been received to reopen a claim for service connection for type II diabetes mellitus with erectile dysfunction and entitlement to service connection for ischemic heart disease are the subject of a separate Board decision.)



REPRESENTATION

Appellant represented by:	Vincent A. Petrocelli, Attorney




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 1968.
      
This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran is now represented by the above-named accredited representative for the purposes of the above claim on appeal, and a VA Form 21-22a indicating the scope of this limited representation is of record.

In a July 2014 decision, the Board denied other claims that had been on appeal, as well as the claim for service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by the parties and remanded the acquired psychiatric disorder claim to the Board.  In the Joint Motion, the parties agreed that the Board's decision as to the denial of service connection for an adjustment disorder should not be disturbed.  Based on the foregoing, the issue in appellate status is as stated above.

In a December 2015 letter, the Board granted an extension of time for the Veteran and his current representative to respond to the 90-day letter, based on a request from the representative; however, the Veteran did not submit any additional evidence thereafter.

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) claims files.  The VBMS claims file contains the Court documents, as well as an August 2015 written appellate brief from the Veteran's former representative as to this issue and the Veteran's October 2015 initial 90-day letter response.  The Virtual VA file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of additional VA treatment records reviewed by the Agency of Original Jurisdiction (AOJ) for other claims, a March 2010 printout related to Social Security Administration (SSA) disability payments, and a June 2014 written appellate brief from the Veteran's former representative.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In light of the Joint Motion, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, the parties agreed that the Board failed to adequately explain how it had ensured that all reasonable efforts had been made to verify the Veteran's allegation of "Stressor Number 8," concerning his service in reconnaissance patrols near North Korea following the loss of the USS Pueblo.  The parties noted that the record includes confirmation of the Veteran's assignment to the USS Ticonderoga with his reported unit (Attack Squadron 195), but that there was no indication that efforts had been made to further research the Veteran's allegation of this particular stressor.  Therefore, further stressor development is necessary, as detailed in the directives below.

In addition, it appears that there may be outstanding, relevant SSA records.  See March 2010 printout in Virtual VA.

While the case is on remand, the Veteran will have another opportunity to provide additional evidence in support of his claim.  See December 2015 Board notification letter (granting request for extension of time to submit additional evidence and argument following receipt of 90-day letter).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  See March 2010 printout in Virtual VA.

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should also take any appropriate steps to attempt to verify the Veteran's claimed stressor concerning his service in reconnaissance patrols near North Korea following the loss of the USS Pueblo in 1968 ("Stressor Number 8").

Development should be undertaken to the extent possible to verify the location of the USS Ticonderoga (CVA-14) during the time period from January 1968 to August 1968 based on the Veteran's reported history below.

The Veteran has reported that he remained in fear for his life while assigned to the USS Ticonderoga with his unit (Attack Squadron 195) at that time because the North Koreans had just taken the USS Pueblo and its crew.  He reported that the Ticonderoga was ordered to go to North Korea immediately following that incident, but that the unit was limited to unarmed reconnaissance patrols.  He also reported that North Korean dignitaries were permitted to come aboard the Ticonderoga.  See February 2007, December 2007, February 2009, and April 2011 written statements; June 2015 Court documents.

All attempts and responses should be documented in the claims file.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing a VA examination, if the Veteran's in-service stressor is verified or determined to be related to fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3).

4.  The case should then be readjudicated by the AOJ, including all evidence received since the October 2011 supplemental statement of the case.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




